Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 11/17/2021, which are in response to USPTO Office Action mailed 08/18/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient acceleration” in claim 15 is a relative term which renders the claim indefinite. The term “sufficient acceleration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraphs [0039] and [0040] mention a “sufficient 2 or could be 100 m/s2, in which case the distance required for a vehicle to reach these accelerations can vary wildly. Thus, the term “sufficient acceleration” renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a method for controlling a vehicle that includes a sensor configured to detect a state around the self-vehicle and to perform travel control for automated driving based on a detection result of the sensor, the method comprising: in a case where a predetermined condition is satisfied, selecting a target stop position located in a section that is adjacent to a travel path on which the vehicle is traveling, according to selection criteria, and stopping the vehicle at the target stop position, wherein the selection criteria include a first criterion that a portion of the section that has a predetermined width or more continues by a first threshold or more from the target stop position in a direction in which the vehicle moves, and selecting the target stop position includes, while the vehicle is traveling, determining whether the target stop position meets the first criterion. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a sensor configured to detect a state around the self-vehicle”, “perform travel control for automated driving based on a detection result of the sensor”, and “stopping the vehicle at the target stop position”. That is, other than reciting “a sensor configured to detect a state around the self-vehicle”, “perform travel control for automated driving based on a detection result of the sensor”, and “stopping the vehicle at the target stop position” nothing 
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a sensor configured to detect a state around the self-vehicle”, “perform travel control for automated driving based on a detection result of the sensor”, and “stopping the vehicle at the target stop position”. These limitations are all recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical applicant because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of “a sensor configured to detect a state around the self-vehicle”, “perform travel control for automated driving based on a detection result of the sensor”, and “stopping the vehicle at the target stop position” are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbach et al. (US 9,523,984 B1, hereinafter referred to as Herbach).
Regarding claim 1, Herbach teaches a control apparatus for performing travel control of a vehicle, the control apparatus comprising (Col. 4, lines 45-48, the computing device (i.e. control apparatus) may be a controller of the automobile; Col. 2, lines 61-64, the autonomous vehicle call pull over and stop (i.e. perform travel control of the vehicle)):
a sensor configured to detect a state around the vehicle (Col. 5, lines 44-57, the sensor system may include a number of sensors configured to sense information about an environment in which the automobile is located (i.e. state around the vehicle)); and
a travel controller configured to perform travel control for automated driving based on a detection result of the sensor (Col. 7, lines 55-56, the control system controls operations of the automobile and its components; Col. 3, lines 9-12, the computing device (i.e. travel controller) may monitor the road ahead (using sensors) to identify a region for pulling over (i.e. perform travel control) the autonomous vehicle),
wherein the travel controller is configured to, in a case where a predetermined condition is satisfied, select a target stop position located in a section that is adjacent to a travel path on which the vehicle is traveling, according to selection criteria, and to stop the vehicle at the target stop position (Col. 4, lines 4-22, the autonomous vehicle (i.e. the computing device/travel controller within the vehicle) identifies safe regions for pullover, determines corresponding braking profiles, adjusts trajectories, and stores instructions for pulling over; the vehicle may receive instructions to pull over, the instructions may be automated such as in the event of an emergency scenario (i.e. a predetermined condition is satisfied), and the vehicle responsively pulls itself over; Col. 3, lines 9-11, the vehicle monitors the road ahead to identify a region for pulling over; Col. 3, lines 24-38, the vehicle can detect objects, both static and dynamic, and lane and lane boundaries to determine a pulling over region; here, the vehicle monitors the road and objects as criteria for selecting a target stop position; Fig. 4A, the vehicle 400 determines a target stop location 406 that is adjacent to the travel path on which the vehicle 400 is traveling and stops the vehicle at target position 420), 
the selection criteria include a first criterion that a portion of the section that has a predetermined width or more continues by a first threshold or more from the target stop position in a direction in which the vehicle moves (Fig. 4A, stopping location 420 in region 406 has a predetermined width D_e and region 406 extends beyond the front of the stopping location 420 by more than a zero distance (i.e. more than a first threshold); here, the space in front of the stopping location is greater than zero; Fig. 4B, stopping location 456 has space that continues from the target stop position in the moving direction by more than a zero distance (i.e. first threshold or more)), and 
the travel controller is configured to, while the vehicle is traveling, determine whether the target stop position meets the first criterion (Col. 4, lines 4-22, the autonomous vehicle (i.e. the computing device/travel controller within the vehicle) identifies safe regions for pullover, determines corresponding braking profiles, adjusts trajectories, and stores instructions for pulling over; the vehicle may receive instructions to pull over, the instructions may be automated; Col. 3, lines 9-11, the vehicle monitors the road ahead to identify a region for pulling over; Col. 3, lines 24-38, the vehicle can detect objects, both static and dynamic, and lane and lane boundaries to determine a pulling over region; here, the vehicle monitors the road and objects as criteria for selecting a target stop position; Fig. 4A, the vehicle 400 determines a target stop location 406 that is adjacent to the travel path on which the vehicle 400 is traveling and stops the vehicle at target position 420 which satisfies the first criterion).

Regarding claim 3, Herbach teaches the invention as described in claim 1. Herbach further teaches: the travel controller sets the first threshold according to at least any of a gradient of the travel path and/or a curvature of the travel path Fig. 4A, stopping location 420 in region 406 has space that extends beyond the front of the stopping location 420 by more than a zero distance (i.e. more than a first threshold); here, the space in front of the stopping location is greater than zero; Fig. 4B, stopping location 456 has space that continues from the target stop position in the moving direction by more than a zero distance (i.e. first threshold or more); Col. 24, lines 36-40, the control of the autonomous vehicle may be based on road geometry, such as if the road is straight, curving slightly, curving sharply, etc.; here, the control of the vehicle, including distance in front of the vehicle when it stops, can be based on road geometry).

Regarding claim 4, Herbach teaches the invention as described in claim 1. Herbach further teaches: the selection criteria further include a second criterion regarding a width of a lane that is adjacent to the section (Col. 18, lines 45-65, region 406 is then analyzed; the vehicle determines the lane boundaries and determines the lateral distance of the stopping lane with respect to the travel lane (i.e. width of the lane adjacent to the section); Fig. 4A, the vehicle determines the width of the lane D_e that the vehicle plans to stop in and how that compares to the lane 408B).

Regarding claim 5, Herbach teaches the invention as described in claim 4. Herbach further teaches: the second criterion includes that the width of the lane that is adjacent to the section is more than or equal to a second threshold, or that a total value of the width of the lane that is adjacent to the (Col. 18, lines 44-65, the vehicle determines the width of the region 406; as shown in Fig. 4A, if D_1 plus the width of the vehicle plus a small threshold distance is less than D_e, then the computing device determines the region is suitable for pulling the vehicle into the region; here, the width of the lane D_e must be larger than the third threshold value of the width of the car plus D_1 plus an extra distance in order for the section to be good for stopping).

Regarding claim 6, Herbach teaches the invention as described in claim 1. Herbach further teaches: the selection criteria further include a third criterion regarding a distance from a position of the vehicle at a time when it is determined that the predetermined condition is satisfied, or at a time when the vehicle starts decelerating (Col. 4, lines 4-22, the autonomous vehicle (i.e. the computing device/travel controller within the vehicle) identifies safe regions for pullover; the vehicle may receive instructions to pull over, the instructions may be automated such as in the event of an emergency scenario (i.e. a predetermined condition is satisfied); Col. 12, lines 11-14, the computing device may pull the vehicle in the closest safe region rather than the farthest region depending on the urgency of the pullover; here, once the predetermined condition of a pullover is satisfied, the vehicle determines where to pull over based on the distance from the position when the predetermined condition is satisfied; Col. 12, lines 18-20, a region may be identified based on its distance from the autonomous vehicle and how soon the autonomous vehicle will enter the given region as it continues along its current trajectory).

Regarding claim 11, Herbach teaches the invention as described in claim 1. Herbach further teaches: a vehicle, comprising (Col. 2, lines 61-64, an autonomous vehicle that identifies regions of the road where the vehicle can pull over):
(Col. 4, lines 45-48, the computing device (i.e. control apparatus) may be a controller of the automobile; Col. 2, lines 61-64, the autonomous vehicle call pull over and stop (i.e. perform travel control of the vehicle)); and
an actuator group controlled by the travel controller of the control apparatus (Col. 7, lines 55-60, the control system (i.e. travel controller of the control apparatus) controls operations of the automobile and its components, including steering, throttle, brake (i.e. actuator groups), sensor fusion, computer vision, navigation, and obstacle avoidance).

Regarding claim 14, Herbach teaches a method for controlling a vehicle that includes a sensor configured to detect a state around the self-vehicle and to perform travel control for automated driving based on a detection result of the sensor, the method comprising (Col. 1, lines 24-29, the method may comprise identifying a region of a road ahead of an autonomous vehicle in which to pull over and stop the autonomous vehicle; Col. 5, lines 44-57, the sensor system may include a number of sensors configured to sense information about an environment in which the automobile is located (i.e. state around the vehicle); Col. 7, lines 55-56, the control system controls operations of the automobile and its components; Col. 3, lines 9-12, the computing device (i.e. travel controller) may monitor the road ahead (using sensors) to identify a region for pulling over (i.e. perform travel control) the autonomous vehicle)
in a case where a predetermined condition is satisfied, selecting a target stop position located in a section that is adjacent to a travel path on which the vehicle is traveling, according to selection criteria, and stopping the vehicle at the target stop position (Col. 4, lines 4-22, the autonomous vehicle (i.e. the computing device/travel controller within the vehicle) identifies safe regions for pullover, determines corresponding braking profiles, adjusts trajectories, and stores instructions for pulling over; the vehicle may receive instructions to pull over, the instructions may be automated such as in the event of an emergency scenario (i.e. a predetermined condition is satisfied), and the vehicle responsively pulls itself over; Col. 3, lines 9-11, the vehicle monitors the road ahead to identify a region for pulling over; Col. 3, lines 24-38, the vehicle can detect objects, both static and dynamic, and lane and lane boundaries to determine a pulling over region; here, the vehicle monitors the road and objects as criteria for selecting a target stop position; Fig. 4A, the vehicle 400 determines a target stop location 406 that is adjacent to the travel path on which the vehicle 400 is traveling and stops the vehicle at target position 420),
wherein the selection criteria include (Col. 11, lines 65-67 and Col. 12, lines 1-3, identifying a region of road ahead of the autonomous vehicle in which to pull over and stop the vehicle is based on lane boundaries, road boundaries, and vehicle size (i.e. selection criteria))
a first criterion that a portion of the section that has a predetermined width or more continues by a first threshold or more from the target stop position in a direction in which the vehicle moves (Fig. 4A, stopping location 420 in region 406 has a predetermined width D_e and region 406 extends beyond the front of the stopping location 420 by more than a zero distance (i.e. more than a first threshold); here, the space in front of the stopping location is greater than zero; Fig. 4B, stopping location 456 has space that continues from the target stop position in the moving direction by more than a zero distance (i.e. first threshold or more)), and 
selecting the target stop position includes, while the vehicle is traveling, determining whether the target stop position meets the first criterion (Col. 4, lines 4-22, the autonomous vehicle (i.e. the computing device/travel controller within the vehicle) identifies safe regions for pullover, determines corresponding braking profiles, adjusts trajectories, and stores instructions for pulling over; the vehicle may receive instructions to pull over, the instructions may be automated; Col. 3, lines 9-11, the vehicle monitors the road ahead to identify a region for pulling over; Col. 3, lines 24-38, the vehicle can detect objects, both static and dynamic, and lane and lane boundaries to determine a pulling over region; here, the vehicle monitors the road and objects as criteria for selecting a target stop position; Fig. 4A, the vehicle 400 determines a target stop location 406 that is adjacent to the travel path on which the vehicle 400 is traveling and stops the vehicle at target position 420 which satisfies the first criterion).

Regarding claim 15, Herbach teaches the invention as described in claim 1. Herbach further teaches: wherein the first threshold is a value for providing the vehicle with sufficient acceleration (Fig. 4A, stopping location 420 in region 406 has a predetermined width D_e and region 406 extends beyond the front of the stopping location 420 by more than a zero distance (i.e. more than a first threshold); here, the space in front of the stopping location is greater than zero; Fig. 4B, stopping location 456 has space that continues from the target stop position in the moving direction by more than a zero distance (i.e. first threshold or more); here, the first threshold is a distance that is greater than zero, which enables a vehicle to have sufficient acceleration; if the distance was zero, then no acceleration would be possible, thus being a non-sufficient acceleration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. (US 9,523,984 B1, referred to as Herbach), and further in view of Mays (US 2018/0052463 A1, hereinafter referred to as Mays).
Regarding claim 7, Herbach teaches the invention as described in claim 6. Herbach further teaches: the third criterion includes distance from the position (Col. 12, lines 18-26, a given region may be identified based on its distance from the autonomous vehicle and based on how soon the vehicle will enter the region if the vehicle continues on its current trajectory).
However, Herbach does not explicitly teach the third criterion includes that the distance from the position is less than or equal to a fourth threshold.
	Mays teaches the third criterion includes that the distance from the position is less than or equal to a fourth threshold ([0035], an emergency stopping distance is selected within the emergency stopping range (i.e. less than or equal to a fourth threshold); a high severity stopping condition may have an emergency stopping distance that is only slightly more than the minimum distance; a lower severity stop condition may have an emergency stopping distance up to the maximum distance; here, the maximum distance is the fourth threshold).
Herbach and Mays are analogous art to the claimed invention since they are from the similar field of controlling vehicle stops. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the criteria of Herbach with the threshold distance of Mays to create a vehicle that stops according to a third criterion that includes the distance from the position is less than or equal to a fourth threshold.


Regarding claim 8, Herbach-Mays teaches the invention as described in claim 7. Herbach-Mays further teaches: the travel controller sets the fourth threshold according to at least any of a traveling state of the vehicle, a gradient of the travel path, a curvature of the travel path, and/or a state of a driver of the vehicle (Herbach, Col. 24, lines 36-40, the control of the autonomous vehicle may be based on road geometry, such as if the road is straight, curving slightly, curving sharply, etc.; Mays, [0033], the maximum distance of the emergency stopping range (i.e. fourth threshold) is based on current conditions, such as weather conditions, road conditions, vehicle speed, load of the vehicle (i.e. traveling state of the vehicle).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. (US 9,523,984 B1, referred to as Herbach), and further in view of Ferguson et al. (US 9,062,979 B1, hereinafter referred to as Ferguson).
Regarding claim 16, Herbach teaches the invention as described in claim 1. Herbach further teaches: the first threshold (Fig. 4A, stopping location 420 in region 406 has a predetermined width D_e and region 406 extends beyond the front of the stopping location 420 by more than a zero distance (i.e. more than a first threshold); here, the space in front of the stopping location is greater than zero; Fig. 4B, stopping location 456 has space that continues from the target stop position in the moving direction by more than a zero distance (i.e. first threshold or more); here, the first threshold is a distance that is greater than zero).
(Herbach, Col. 5, lines 44-57).
Ferguson teaches the vehicle sensors have a specific range of effectiveness (Col. 6, lines 25-26, lasers may have a range of approximately 150 meters; Col. 6, lines 42-43, the radar detection units may have a range of approximately 200 meters; Col. 6, lines 53-54, camera may include a range of approximately 200 meters).
Herbach-Ferguson in combination teach the vehicle system operates within a specified range based on the sensors of the vehicle. The vehicle can sense its surroundings up to approximately 200 meters. Thus, while a first threshold of 100 meters is not explicitly taught, it would be obvious for one of ordinary skill in the art to try setting the first threshold at 100 meters. The range starting at greater than zero to 200 meters is a finite range and thus setting a value within this range to be the threshold value comes from a finite number of identified, predictable solutions, with reasonable expectation of success. Since 100 meters falls within this finite range, it would be obvious to one of ordinary skill in the art to try setting the threshold value to 100 meters.
Herbach and Ferguson are analogous art to the claimed invention since they are from the similar field of vehicle controls and sensing vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensors of Herbach with the sensor range of Ferguson to establish a sensor range that the vehicle system can operate within to determine what value to set as the first threshold.
The motivation for modification would have been to create establish a sensor range that the vehicle system can operate within to determine what value to set as the first threshold in order to .
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 Rejection:
Applicant argues claim 14 as amended is not directed to an abstract idea. Applicant states the method of claim 14 is directed toward controlling a vehicle which is a physical element. Applicant states one’s mind cannot act like a sensor to detect the state around the vehicle, and that a user cannot stop a vehicle at a target location using their mind. Applicant argues the Office Action declares the subject matter as abstract in spite of the physical elements present and manipulated in the method specified. Applicant states that claim 14 as amended recited elements with sufficient specificity as to amount to an inventive concept.
However, Examiner respectfully disagrees. Claim 14 recites: a method for controlling a vehicle, the method comprising: in a case where a predetermined condition is satisfied, selecting a target stop position located in a section that is adjacent to a travel path on which the vehicle is traveling, according to selection criteria, wherein the selection criteria include a first criterion that a portion of the section that has a predetermined width or more continues by a first threshold or more from the target stop position in a direction in which the vehicle moves, and selecting the target stop position includes, while the vehicle is traveling, determining whether the target stop position meets the first criterion. These limitations are directed toward an abstract idea since they can be performed in the human mind as a mental process.
The recitation of “a sensor configured to detect a state around the self-vehicle”, “perform travel control for automated driving based on a detection result of the sensor”, and “stopping the vehicle at the target stop position” are additional elements. These elements are not ignored by Examiner but fall 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of “a sensor configured to detect a state around the self-vehicle”, “perform travel control for automated driving based on a detection result of the sensor”, and “stopping the vehicle at the target stop position” are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. 
The recitation of “a vehicle” simply links the claim to a technological environment, as does the recitation of “a sensor”. The stopping of the vehicle is also simply linking the claim to a technological environment. This limitation is not specific to autonomously controlling a vehicle to stop at the target stop position, and thus does not provide a practical application, but merely links the selection step to a stopping location of a vehicle, which is defining a technological environment. Thus, the physical elements recited generically link the use of the abstract idea to a technological environment, and the method describes a mental process. Even in combination, the recited elements do not amount to an inventive concept, and thus are ineligible subject matter.

Regarding the 35 U.S.C. 102 and 103 Rejections:
Applicant argues Herbach fails to teach that the criteria includes a portion of the section that has a predetermined width or more continues by a first threshold or more from the target stop position in a direction in which the vehicle moves, and that, while the vehicle is traveling, determining whether the target stop position meets the first criterion.
However, Examiner respectfully disagrees. Herbach teaches the selection criteria include a first criterion that a portion of the section that has a predetermined width or more continues by a first threshold or more from the target stop position in a direction in which the vehicle moves (Fig. 4A, stopping location 420 in region 406 has a predetermined width D_e and region 406 extends beyond the front of the stopping location 420 by more than a zero distance (i.e. more than a first threshold);; Fig. 4B, stopping location 456 has space that continues from the target stop position in the moving direction by more than a zero distance (i.e. first threshold or more)). Here, Herbach teaches the space in front of the stopping location is greater than zero. This greater than zero value is larger than a first threshold, where the first threshold is a zero distance. Thus, the vehicle stop with space in front of it and with an appropriate width of a lane, therefore satisfying the first criterion.
Herbach further teaches the travel controller is configured to, while the vehicle is traveling, determine whether the target stop position meets the first criterion (Col. 4, lines 4-22, the autonomous vehicle (i.e. the computing device/travel controller within the vehicle) identifies safe regions for pullover, determines corresponding braking profiles, adjusts trajectories, and stores instructions for pulling over; the vehicle may receive instructions to pull over, the instructions may be automated; Col. 3, lines 9-11, the vehicle monitors the road ahead to identify a region for pulling over; Col. 3, lines 24-38, the vehicle can detect objects, both static and dynamic, and lane and lane boundaries to determine a pulling over region; Fig. 4A, the vehicle 400 determines a target stop location 406 that is adjacent to the travel path on which the vehicle 400 is traveling and stops the vehicle at target position 420 which satisfies the first criterion). Here, Herbach teaches the vehicle monitors the road and objects as criteria for selecting a target stop position. While the vehicle is traveling, the controller determines where the vehicle should stop based on the first criterion (described above), and determines to stop the vehicle in a proper location that satisfies the first criterion. A situation as described can be found in Figure 4A.
Applicant argues in order to establish a prima facie case of obviousness, Examiner must provide a factual basis to support the legal conclusion of obviousness by showing that each and every element of the claim is described or suggested by the prior art or would have been obvious in view of the prior art.
Examiner agrees with this statement, and respectfully asserts that this was established. Herbach teaches the third criterion includes distance from the position (Col. 12, lines 18-26, a given region may be identified based on its distance from the autonomous vehicle and based on how soon the vehicle will enter the region if the vehicle continues on its current trajectory). Mays teaches the third criterion includes that the distance from the position is less than or equal to a fourth threshold ([0035], an emergency stopping distance is selected within the emergency stopping range (i.e. less than or equal to a fourth threshold); a high severity stopping condition may have an emergency stopping distance that is only slightly more than the minimum distance; a lower severity stop condition may have an emergency stopping distance up to the maximum distance). Here, the maximum distance is the fourth threshold and stopping before the maximum distance is a position less than or equal to the fourth threshold. Herbach and Mays are analogous art to the claimed invention since they are from the similar field of controlling vehicle stops. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the criteria of Herbach with the threshold distance of Mays to create a vehicle that stops according to a third criterion that includes the distance from the position is less than or equal to a fourth threshold. The motivation for modification would have been to create a vehicle that stops according to a third criterion that includes the distance from the position is less than or equal to a fourth threshold in order to have more control over the vehicle stopping location which creates a safer operating environment and leads to less collisions and a more effective vehicle control system. Thus, Examiner has established a factual basis to support the legal conclusion of obviousness by showing that each and every element of the claim is described or suggested by the prior art or would have been obvious in view of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664